DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Courcier et al. (20180238512), Courcier hereinafter.
Regarding claim 1, Courcier discloses a headlight system for a banking vehicle, the headlight system comprising: a plurality of optical assemblies being arranged about an optical horizon (2, ¶ [66], fig. 12) and an optical vertical axis (7), wherein each of the plurality of optical assemblies includes an illumination source (24, ¶ [110], fig. 14) and an optical element (21, 23), wherein each of the illumination sources (24) is configured to direct light toward a corresponding one of the optical elements (21, 23) to produce an illumination region, and wherein the illumination regions combine to form an illumination pattern (26, 27, ¶ [108]) that includes at least one illumination region that is radial and is positioned relative an optical origin (A, ¶ [107], fig. 12), and wherein the intersection between the optical horizon (2) and the optical vertical axis (7) defines the optical origin (A).
Regarding claim 2, Courcier discloses that the at least one illumination region is translated above at least one of the optical horizon (2) and the optical vertical axis (7) (see fig. 12).
Regarding claim 8, Courcier discloses that the at least one illumination region is a first illumination region and the illumination pattern (26, 27) further comprises a second illumination region that is radial and is positioned relative the optical origin (A) (as disclosed on figure 14, the headlight system 20 has optical elements 21, 23; thus, there will be a second illumination region that is radial and is positioned relative the optical origin).
Regarding claim 9, Courcier discloses a controller in electrical communication with the plurality of illumination sources (24) and at least one vehicle input, the controller configured to: receive a signal from the vehicle input; and adjust the illumination intensity of the illumination source (24) that corresponds to the first illumination region, thereby adjusting the illumination intensity of the first illumination region (¶ [98]).
Regarding claim 10, Courcier discloses that the controller is also configured to: adjust the illumination intensity of the illumination source (24) that corresponds to the second illumination region (12, ¶ [98], fig. 3), thereby adjusting the illumination intensity of the second illumination region (12).
Regarding claim 14, Courcier discloses a headlight system for a leaning vehicle, the headlight system comprising: a plurality of optical assemblies (composed of elements 21, 23, 24, ¶ [110], fig. 14) being arranged about an optical horizon (2, ¶ [66], fig. 12) and an optical vertical axis (7), wherein each of the optical assemblies is configured to produce an illumination region, and wherein the illumination regions combine to form an illumination pattern (26, 27, ¶ [108]), and wherein at least one illumination region is radial and positioned relative an optical origin (A), and wherein the intersection between the optical horizon (2) and the optical vertical axis (7) defines the optical origin (A).
Regarding claim 15, Courcier discloses that at least one optical assembly from the plurality of optical assemblies includes a lens (¶ [69]).
Regarding claim 16, Courcier discloses that at least one optical assembly from the plurality of optical assemblies includes a reflector (18, ¶ [77], fig. 6).

Allowable Subject Matter
Claims 3-7, 11-16 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to the at least one illumination region is a first illumination region and the illumination pattern further comprises a second illumination region positioned closer to the optical vertical axis than the first illumination region.
Regarding claims 4-7, the claims are allowable for the reasons given in claim 3 because of their dependency status from claim 3.
Regarding claim 11, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation directed to the vehicle input further comprises an accelerometer, the accelerometer sensing an orientation of the vehicle.
Regarding claims 12-13, the claims are allowable for the reasons given in claim 11 because of their dependency status from claim 11.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the at least one illumination region is a first illumination region and the illumination pattern further comprises a second illumination region that is symmetrical to the first illumination region about the optical vertical axis.
Regarding claims 18-20, the claims are allowable for the reasons given in claim 17 because of their dependency status from claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2875